UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7079



CURTIS WATERS, JR.,

                                            Plaintiff - Appellant,

          versus

T. H. SUMMER; NEWBERRY COUNTY SHERIFF DEPARTMENT,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (CA-94-1976-3-17-BC)


Submitted:   February 7, 1996          Decided:     February 21, 1996


Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Curtis Waters, Jr., Appellant Pro Se. Gary Tusten Pope, POPE &
HUDGENS, P.A., Newberry, South Carolina; Vinton DeVane Lide, LIDE,
MONTGOMERY, POTTS & MEDLOCK, P.C., Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying re-

lief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed the

record and the district court's opinion accepting the magistrate

judge's recommendation and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. Waters v. Summer,
No. CA-94-1976-3-17-BC (D.S.C. June 26, 1995). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would
not aid the decisional process.




                                                          AFFIRMED




                                  2